NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                           :
KELVIN RAY LOVE,                           :
                                           :       Civil Action No. 17-1036 (BRM) (DEA)
                     Plaintiff,            :
                                           :
                     v.                    :              OPINION
                                           :
JOHN DOES, et al.,                         :
                                           :
                     Defendant.            :
                                           :


MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion to Dismiss (ECF No. 54) filed by Defendants George

Hanuschik and Mrs. Zimmerman, seeking to dismiss Plaintiff Kelvin Ray Love’s (“Plaintiff”)

Third Amended Complaint (ECF No. 45). Having reviewed the filings submitted in connection

with the Motion and having declined to hold oral argument pursuant to Federal Rule of Civil

Procedure 78(b), for the reasons sets forth below, and for good cause appearing, Defendants’

Motion to Dismiss is GRANTED and the Motion to Strike is DENIED.

I. BACKGROUND

       A. Factual Background

       This action arises out of a series of incidents that occurred on or about December 2011

through May 2015, while Plaintiff was an inmate at the New Jersey State Prison in Trenton, New

Jersey. (ECF No. 45.) In December 2011, Plaintiff “submitted a request pursuant to ACA 10A:

17-5.9(d) to Imam Suluki . . . , the then New Jersey State Prison Chaplaincy Supervisor, asking
that I be provided a weekly Sabbath day diet, having any choice of items to the discretion of the

prison.” (ECF No. 45 at 6.)

          Approximately one month later, on January 10, 2012, Imam Suluki informed Plaintiff that

his request has been denied because his request “was not according to Jewish law.” (Id.) Imam

Suluki also informed Plaintiff that his request had been forwarded to the Religious Issues

Committee (“RIC”). (Id.) Plaintiff followed up with Imam Suluki about the status of the RIC

review three times in the months following the initial denial. (Id. at 6-7.) On May 15, 2012, Imam

Suluki indicated that he did not have any information about the RIC’s review of Plaintiff’s request.

(Id. at 7.)

          Plaintiff subsequently sent correspondence to Director Hicks requesting follow up

information regarding his dietary accommodation request to the RIC. (Id.) Shortly thereafter

Plaintiff received a response from Cindy Ford, Coordinator Inmate Correspondence Unit advising

Plaintiff that his correspondence had been forwarded to New Jersey State Prison Administrator,

Charles Warren. (Id.)

          Although Plaintiff does not specify the start date of the alleged conduct that resulted in the

aforementioned grievances, he alleges the prison’s failure to provide him an adequate kosher diet

resulted in his suffering from nutritional deficiencies. (Id. at 8-9.) He contends that, between March

2013 through February 2014, he suffered a twenty-pound weight loss as a result of the inadequate

dietary provisions. (Id. at 9.) He alleges Defendants George Hanuschik and Christine Vaughan,

“Cook House ITI’s,” 1 provided kosher meals that were smaller portions because “there is no set

standard menu for the Kosher diet as there is with all the other common fare diets served to the

regular non-kosher prisoners.” (Id. at 10.) Moreover, he alleges Defendant Hanuschik, as



1
    Defendants indicate that “ITI” is an Institutional Training Instructor. (ECF No. 54-1 at 5.)
                                                    2
supervisor, “is aware of the ITI’s practice of arbitrary and capricious selection but turns a blind

eye to this practice.” (Id.)

        Plaintiff’s dietary grievance stems not only from the quantity and quality of the food but

also from the Defendants’ alleged refusal to comply with his request that he be provided non-

perishable foods before the start of the Sabbath, which he can consume once Sabbath ends. (ECF

No. 45 at 7.)

                I sincerely believe that I should and must observe the seventh day
                Sabbath (day of rest) on which, to the best of my circumstances, I
                refrain from all work and observe a prohibition of not eating, on the
                Sabbath, foods prepared, cooked and or served to be on the Sabbath.
                Which my interpretation of the Holy Scriptures dictates I must
                observe from Saturday evening til [sic] Sunday evening, as I have
                consistently observed from before the year 2000. On or around what
                time the 8th Circuit Court of Appeals affirmed the decision /findings
                of the U.S. District Court of Arkansas directing the Arkansas Dept.
                of Corrections to provide me bread and peanut butter on Saturdays,
                before evening, to be consumed by me on Sundays during my
                seventh-day Sabbath.

(Id. at 5-6.)

        Additionally, Plaintiff provides that he asked that he not receive meals on Sundays. (Id. at

7-8.)

        Plaintiff also alleges he suffered retaliation in the form of disciplinary sanctions 2 as a result

of lawsuits he filed in New Jersey Superior Court. (Id. at 15.) Plaintiff does not elaborate on what

the specific subject of those court filings were other than that they were “civil law suits against

NJSP employees (Docket Nos. L 558-15; L 559-15) for civil rights violations suffered while in

Ad-Seg.” (Id.) Plaintiff alleges that the disciplinary sanctions were in response to his court filings

despite the defendants’ pretext. In his complaint, he states, in pertinent part:



2
 Defendants indicate Plaintiff was charged with Disciplinary charge .254- Refusing a work or
housing assignment in violation of N.J. Admin. Code § 10A:4-4.1. (ECF No. 54-1 at 6.)
                                                    3
              On or around the years of 2013; 2014, because of two fights I had
              while in general population (gp) (Unit 2-A; Unit 2-R (Mess Hall)),
              I feared for my life and or safety, to return to gp from Administrative
              Segregation (Ad-Seg). Before my Ad-Seg sentence was completed
              I asked the Ad-Seg Unit Offices and sergeants to be put on
              Protective Custody (PC). I submitted numerous Grievances
              requesting PC and I appealed directly to SID and the New Jersey
              State Prison (NJSP) Administration for PC status. They all refused
              me PC status, so upon my release from Ad-Seg I refused to move to
              1-Right Unit because I feared for my safety in gp. For refusing to
              move I was charged with an infraction and placed into detention,
              where I continued to request PC. Finally I was placed on temp. PC
              status and moved to a Management Control Unit (MCU) for several
              days, where I was given a hearing, asked to sign documents
              acknowledging my request for voluntary PC and told that I would
              not be recommended for PC status. At this point I had to choose
              between continuing to refuse to return to gp (which meant indefinite
              Ad-Seg time) or take my changed in gp. Because I had an Arkansas
              Habeas Corpus Petition to perfect I chose gp where I could research
              etc. in the law library, which I could not do in Ad-Seg. A change at
              possible freedom was worth risking my life.

              In gp, for over a year or more straight I was housed on Unit 4C North
              in cell #28 (single-lock[ 3]). While in cell #28 I filed (submitted for
              filing two (2) civil law suits against NJSP employees (Docket Nos.
              L 558-15; L 559-15) for civil rights violations suffered while in Ad-
              Seg. On the morning of 5-20-15 I was moved to unit 1-Right (1-R).
              While on 1-R I overheard the Unit Offices saying that “it doesn’t
              matter because he will be in detention soon anyhow.” On the
              morning of 5-22-15 I was told that the lieutenant had called and told
              me to pack up to be moved to 4-C or 4A. I elected 4-C and when I
              got to 4-C I was ordered to lock in Cell # 5 (double-lock[ 4]). I
              refused and was placed in detention. I went to disciplinary court 5-
              29-15 and Hearing Officer (H/O) Mrs. Zimmerman gave me a 90
              days suspended sentence (max. amount for violation). Upon my
              release from detention I again refused to double-lock, went to court
              and received 180 days. The previous 90 days which were suspended
              plus the 90 days just received, to run consecutive.




3
 Defendants submit in their brief that “single-lock” is a single occupancy cell. (ECF No. 54-1 at
6.)
4
 Defendants submit in their brief that “double-lock” is a double occupancy cell. (ECF No. 54-1 at
6.)
                                                4
                  While in detention, the first time 5-26-15 I received legal mail from
                  the Mercer County Superior Court, postdated 5-19-15 (the day
                  before I was moved to 1-R). In this correspondence were two (2)
                  ORDERS from the Superior Court ruling that I had 45 days from 5-
                  8-15 to pay a $22.62 partial filing fee on each of the two separate
                  complaints (L 558-15; L 559-15) or they would be dismissed
                  without prejudice. Someone in the NJSP mailroom the morning of
                  5-20-15, or previous to same; upon receipt of my legal mail from
                  the court either opened my legal mail or accessed the public records
                  of the Court’s filing of its then pending ORDER of DISMISSAL,
                  and then notified pertinent custody and or other NJSP stay on or
                  before the morning of 5-20-15 who then contrived to and in fact did
                  retaliate against me by moving me to 1-R with intent of locking me
                  up in Ad-Seg wherein I receive no State Pay, my sole source of
                  income. Thereby inhibiting/preventing me from meeting the courts
                  deadline to pay the partial filing fee.

(Id. at 15-16.)

        Plaintiff further alleges that, at his hearings, he presented Defendant Zimmerman with the

letters from the state court and he expressed his concern that his current housing assignment was

in retaliation for the pending court cases:

                  She ruled on my first hearing that I submitted no evidence showing
                  that custody was retaliating, and at my second hearing she
                  discounted the evidence of the then pending lawsuits entirely, again.
                  When I tried to show them to her, she emphatically stated to me that
                  “the lawsuits don’t matter.”

(Id. at 18.)

        The record is silent as to whether Plaintiff appealed the disciplinary hearing findings or the

sanctions.

        B. Procedural Background

        In the wake of the aforementioned incidents, Plaintiff filed a complaint, amended

complaint and a second amended complaint against multiple John Does, George T. Hanuschik,

Steven Johnson, Rev. W. Wilcox, Mrs. Ryan, Christine Vaughan and Zimmerman in New Jersey

state court. (ECF No. 1.) Those state court filings were brought to this Court’s attention by

                                                   5
Defendants’ Steven Johnson, George Hanuschik, Warren Wilcox and Mrs. Zimmerman’s filing of

a Notice of Removal. (Id.) According to Defendants’ notice of removal, Defendant Ryan, although

served with the second amended complaint in state court, filed a motion to dismiss that was granted

by the state court. (ECF No. 1 at 2.) Defendants Steven Johnson, George Hanuschik, Warren

Wilcox and Mrs. Zimmerman were served with the second amended complaint on January 17,

2017. (Id.) Those defendants subsequently filed the notice for removal pursuant to 28 U.S.C. §§§

1441(a), 1443 and 1146(b), arguing that Plaintiff’s federal claims should be brought pursuant to

42 U.S.C. § 1983. (Id.)

       Plaintiff filed a motion to remand opposing Defendants’ notice of removal, arguing that

the removal was “invalid” because Defendants waived removal by failing to file the motion to

remove within the “30-day time frame” as provided in 28 U.S.C. § 1441(c), and that Defendants

conspired with the New Jersey Superior Court clerk to “summarily, arbitrarily, prematurely” have

Plaintiff’s action dismissed. (ECF No. 6 at 4-5.) This Court denied Plaintiff’s motion to remand

on November 28, 2017. (ECF Nos. 26-27).

       Plaintiff’s third amended complaint was filed on March 27, 2018. That complaint omitted

defendants Johnson and Wilson and added Charles E. Warren, Jr. and Imam Rasul Suluki. (ECF

No. 45.) The Court granted Plaintiff’s motion for leave to file a third amended complaint and also

ordered that the Clerk of the Court issue summonses for Defendants Charles Warren, Jr. and Imam

Suluki. (ECF No. 44.) The summons for Charles Warren, Jr. and Imam Suluki were returned

unexecuted. (ECF No. 55.) In his third amended complaint, where Plaintiff alleges First, Fifth,

Sixth, Eighth and Fourteenth Amendment violations as well as a conspiracy claim, Plaintiff

requests injunctive relief as well as monetary and punitive damages. (ECF No. 45.) Plaintiff lists




                                                6
several John Doe defendants as well as Christine Vaughn, Charles E. Warren, Jr., Imam Rasul

Suluki as well as moving defendants George T. Hanuschik and Mrs. Zimmerman. (Id. at 1.)

       Plaintiff raises First Amendment Free Exercise Clause and Eighth Amendment violations

against Defendant Hanuschik. 5 (ECF No. 45 at 8-11.) Additionally, he raises retaliation and

conspiracy claims against Defendant Zimmerman. (Id. at 14-19.)

       Defendants Hanuschik and Zimmerman now move to dismiss for failure to state a claim. 6

(ECF No. 54.) On May 22, 2018, Plaintiff filed a response in opposition to the motion to dismiss.

(ECF No. 59). On June 11, 2018, Defendants Hanuschik and Zimmerman filed a reply brief. (ECF

No. 63.) On July 18, 2018, Plaintiff filed a “request for default” against Steven Johnson and W.

Wilcox. (ECF No. 67.) Steven Johnson and Warren Wilcox filed a response to that request arguing

that they were no longer parties to the suit as Plaintiff’s third amended complaint did not include

them as defendants. (ECF No. 68.) Plaintiff filed a “motion to amend response in opposition” on

August 15, 2018, (ECF No. 70), which was denied by the Court on August 17, 2018. (ECF No.

71.) On November 8, 2018, Plaintiff filed a “suggestion to substitute Bruce Davis and Imam J.

Eichabi” as well as a request for default against Bruce Davis and Imam J. Elchabi. (ECF Nos. 72-

73.) The Clerk of the Court advised Plaintiff that his request for default against Davis and Eichabi

could not be granted because the persons are not named parties in the case. Additionally, Plaintiff




5
 Plaintiff also briefly raises a Religious Land Use and Institutionalized Persons Act (“RLUIPA”)
violation against Hanuschik in his response. (ECF No. 59 at 23.) However, this Court will not
consider claims that were not alleged in the complaint. See Bayer AG v. Schein Pharm., Inc. 129
F. Supp. 2d 705, 716 (D.N.J. 2001) (declining to address issue raised for the first time in reply
brief).
6
 Defendants do not address Plaintiff’s claims of discrimination based on his “special needs” status,
nor do they address Plaintiff’s Equal Protection Clause claims, as those claims were directed at
other defendants. (ECF No. 54-1 at 4.)
                                                 7
has two “motion[s] to substitute party” currently pending before Magistrate Judge Arpert. This

opinion does not address those motions to substitute. (ECF Nos. 74-75.)

II. LEGAL STANDARD

       A. Motion to Dismiss

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), a district court is “required to

accept as true all factual allegations in the complaint and draw all inferences in the facts alleged in

the light most favorable to the [plaintiff].” Phillips v. County of Alleghany, 515 F.3d 224, 228 (3d

Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed factual

allegations. Bell Atlantic v. Twombley, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculation level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 560 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a “probability

requirement.’” Id. (citing Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than ‘an unadorned, the defendant-harmed-me accusation’” must be pled; it



                                                  8
must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged-but it has not ‘show[n]-

‘that the pleader is entitled to relief.’” Id. at 679. (quoting Fed. R. Civ. P. 8(a)(2)). The pleadings

of pro se plaintiffs are liberally construed. Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless,

“pro se litigants still must alleged sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)(citation omitted).

       B. Section 1983 Actions

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory ... subjects,
                or causes to be subjected, any citizen of the United States or other
                person within the jurisdiction thereof to the deprivation of any
                rights, privileges, or immunities secured by the Constitution and
                laws, shall be liable to the party injured in an action at law, suit
                in equity, or other proper proceeding for redress . . . .

       Therefore, to state a claim for relief under Section 1983, a plaintiff must allege, first, the

violation of a right secured by the Constitution or laws of the United States and, second, that the

alleged deprivation was committed or caused by a person acting under color of state law. See West

v. Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III. DECISION

       Defendants raise five arguments in support of their motion to dismiss. (See ECF No. 54-



                                                   9
1.) First, Defendants argue that Plaintiff’s claims should be dismissed to the extent that they are

against defendants in their official capacities. (Id. at 8-9.) Second, Defendants argue that the claims

against Defendant Zimmerman in her individual capacity are barred pursuant to Heck v.

Humphrey, 512 U.S. 477 (1994). (Id. at 9-10.) Thirdly, Defendants argue that Plaintiff’s claims

against Defendant Hanuschik should be dismissed because the third amended complaint fails to

allege any personal involvement. (Id. at 11-12.) Fourth, Defendants argue that Plaintiff’s claims

should be dismissed in accordance with the qualified immunity doctrine. (Id. at 12-19.) Finally,

Defendants argue that Plaintiff’s claims for punitive damages should be dismissed because he

failed to make the requisite showing for such relief. 7 (Id. at 19-20.)

    A. Retaliation and Conspiracy Claims Against Defendant Zimmerman

       Notwithstanding Defendants’ multiple arguments in support of their motion to dismiss,

Defendants circumvent the issue of whether Plaintiff’s pleadings adequately state a claim of

retaliation and conspiracy against Defendant Zimmerman. Defendants, as the moving party, bear

the burden of showing that no claim has been stated. Hedges v. United States, 404 F.3d 744, 750

(3d Cir. 2005). Nonetheless, the Court can still analyze these claims pursuant to this Court’s

screening powers under 28 U.S.C. § 1915A(b).

       In his complaint Plaintiff alleges, inter alia, the following: “Mrs. Zimmerman, H/O,

conspired with the other defendants in retaliating against me for accessing the courts and filing

suit against NJSP employees, by first giving me a 90 day suspended sentence (knowing of and

relying on my history of refusing to double lock), in order to later double my Ad-Seg (no pay)

time.” (ECF No. 45 at 18.)




7
  In light of the Court’s disposition, Defendants’ Heck, qualified immunity and punitive damages
arguments need not be reached.
                                                  10
               i.      Retaliation

       To summarize Plaintiff’s argument, unidentified prison officials were made aware of the

pending state court cases against them by May 19, 2015. The prison officials subsequently ordered

that Plaintiff be provided a new housing assignment within twenty-four hours of receiving this

information with the knowledge that Plaintiff would not comply with an order to relocate to a

double occupancy cell and would avail himself to a disciplinary hearing officer’s jurisdiction. The

sanction which would prohibit Plaintiff’s ability to earn income would consequently disturb

Plaintiff’s state court proceedings.

       A plaintiff alleging retaliation for engaging in protected conduct must demonstrate “(1) his

conduct was constitutionally protected; (2) he suffered an adverse action at the hands of prison

officials; (3) his constitutionally protected conduct was a substantial or motivating factor in the

decision to discipline him.” Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016). Moreover, the

adverse action suffered as a result of engaging in the protected conduct must only be “more than

de minimis.” McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006). Finally, plaintiffs can prove the

third element of a retaliation claim by demonstrating “(1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link.” Watson, 834, F.3d at 424. If the

plaintiff can sufficiently allege that his engagement in the protected conduct was the motivating

factor, then the burden shifts to the defendant who must then show that it would have made the

same decision absent the protected conduct. Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001).

       Access to the courts qualifies as constitutionally protected activity. Bounds v. Smith, 430

U.S. 817, 821 (1977). As stated by the Tenth Circuit:

               This right is one of the privileges and immunities accorded citizens
               under Article 4 of the Constitution and the Fourteenth Amendment.

                                                11
               It is also one aspect of the First Amendment right to petition the
               government for redress of grievances. Finally, the right of access is
               founded on the due process clause and guarantees the right to present
               to a court of law allegations concerning the violation of
               constitutional rights.

Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (citations omitted).

       Here, Plaintiff’s conduct—filing lawsuits against prison employees—certainly falls within

constitutionally protected conduct.

       Next, Plaintiff must demonstrate that he was subjected to an “adverse action.” This can be

demonstrated if the allegedly retaliatory conduct can be determined to deter a person of ordinary

firmness from exercising his rights. Allah v. Seiverling, 229 F.3d 220, 224 (3d Cir. 2000) (citation

and internal quotation marks omitted). Here, Plaintiff alleges that he was subject to adverse action

by being subjected to disciplinary sanctions that included increased detention and an inability to

earn income. Therefore, he could not comply with the state court’s mandatory filing fees. Plaintiff

further alleges in his response:

               Under regular non-constitutionally related situation, Zimmerman
               may have made the same decision to sentence me for violating N.J.
               Admin Code § 10A [illegible]. Cf. Watson, 834 F.3d at 422 (same
               decision defense). In my particular case the officers responsible for
               moving me on 5-20-15 and 5-22-15, TAC 18 at 24, 19 at 36,
               manufactured a legitimate means to get me before Zimmerman.
               TAC 17, 18 at 24; 19 at 25. So moving me was within their
               discretion, and normally related to a legitimate prison interest. But
               the temporal proximity of their moves subsequent to a year or more
               of allowing me to single-lock, without moving me. TAC 17 24.
               Strongly suggest that they would not have made the same decision
               to move me absent the Superior Court’s Order of Waiver, which
               granted me leave to sue their fellow employees. See TAC 1824.4

(ECF No. 59 at 29.)

       The Court construes this as Plaintiff attempting to raise two different adverse actions: (1)

the cell reassignment and (2) the disciplinary infractions and sanctions.



                                                12
       A plaintiff alleging retaliation can satisfy the “adverse action” requirement by showing the

action was sufficient to deter a person of ordinary firmness from exercising his constitutional

rights. Rauser, 241 F.3d at 333 (citation and internal quotation marks omitted).

       Defendant Zimmerman does not contest Plaintiff’s allegation that he was denied the ability

to work as a result of the sanction imposed. Therefore, Plaintiff’s financial hardship as a result of

the disciplinary sanction may qualify as an adverse action. See id. (finding that prisoner’s parole

denial, transfer to a correctional institutional a significant distance from his relatives, and

significant drop in his employment wages was sufficient evidence of an adverse action).

       If this Court were to construe Plaintiff’s argument to include the cell reassignment as an

adverse action as well, Plaintiff has not established how the order to move qualifies as such:

               As an initial matter, prisoners have no inherent constitutional right
               to placement in any particular prison, to any security classification,
               or to any particular housing assignment. See Olim v. Wakinekona,
               461 U.S. 238, 245, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983);
               Meachum v. Fano, 427 U.S. 215 225, 96 S.Ct. 2532, 49 L.Ed.2d 451
               (1976). Therefore, in general, a transfer from one cell or bunk
               assignment to another is insufficient to deter a person of ordinary
               firmness from exercising his constitutional rights. See, e.g., Smith v.
               Hayman, No. 09-2602, 2012 WL 1079634, at *21 (D.N.J. Mar. 30,
               2012) aff'd, 489 F. App'x 544 (3d Cir. 2012) (“Because Smith has
               no protected constitutional right to a housing assignment, he cannot
               claim ‘adverse action’ when his housing assignment was
               changed.”); Manning v. Flock, No. 1:11-CV-0293, 2012 WL
               1078227, at *11 (M.D. Pa. Mar. 30, 2012). Rather, a plaintiff must
               allege that the impact of the housing change was sufficiently
               negative so as to constitute an adverse action. See, e.g., Bistrian, 696
               F.3d at 376 (holding that conditions of confinement in a particular
               prison housing unit may deter a person of ordinary firmness from
               exercising his First Amendment rights); Allah, 229 F.3d at 225
               (same).

Rodriguez v. Hemel, Civ. No. 15-7980, 2016 WL 1407742, *5 (D.N.J. Apr. 11, 2016).

       Here, other than his claim that he has a long-standing fear of being housed in double-

occupancy cells because of fear of attack, Plaintiff has not demonstrated how simply being re-

                                                 13
assigned to a double occupancy cell “would deter a person of ordinary firmness” from exercising

his constitutional right. Moreover, Plaintiff’s complaint is silent about whether the cell he was

ordered to move to on May 20, 2015, was a single or double occupancy. (ECF No. 45 at 15.) He

provides that two days later, on May 22, 2015, he was once again ordered to re-locate and he was

given the option of moving to “4-C or 4-A.” (Id. at 16.) Plaintiff submits that he “elected 4-C,”

however, once he arrived there and “was ordered to lock-in Cell # 5 (double-lock),” he refused.

(Id.) Plaintiff also admits that once he completed a period of detention for the May 22 infraction,

he was ordered to go to a double occupancy cell again, and again refused, thereby resulting in a

second disciplinary sanction. (Id.)

       Finally, to demonstrate retaliation, Plaintiff must show the nexus between the protected

conduct and the adverse action. Watson, 834, F.3d at 424. While Plaintiff refers to the “temporal

proximity of their moves” being “subsequent to a year or more of allowing me to single-lock,

without moving me,” he does not specify the temporal relation between the lawsuit filings and the

disciplinary sanction and or the start of his inability to earn income. Plaintiff concedes that, twice

in May 2015, he refused to comply with the corrections officer’s order to be housed in a double

occupancy cell. (ECF No. 45 at 16.) However, he argues that the defendants were aware of his

long-standing opposition to being placed in “double-lock” because of “an overwhelming fear of

homosexual attack in or out of sleep while double-locked” as well as a prior incident in an

Arkansas facility that occurred while he was double-locked. (Id. at 17.) According to Plaintiff, his

refusal to comply with the housing move was an inevitable response in light of his fear of double-

locking. In support of his allegation that Defendants were aware of his court filings prior to his

insubordinate conduct, Plaintiff submits that mere days before the first order to move to a double-




                                                 14
lock cell, he overheard the unit officer say, “it doesn’t matter because he will be in detention soon

anyhow.” (Id. at 15-16.)

       While Plaintiff has not provided enough of a timeline to establish a temporal proximity

between the start of his state court filing and the cell reassignment and subsequent disciplinary

sanction that suggests that they were retaliatory, he does allege a sufficient temporal proximity

between receipt of the state court’s correspondence and the cell reassignment. See Farrell v.

Planters Lifesavers Co. 206 F.3d 271, 280 (3d Cir. 2000) (timing is relevant to causation in

retaliation cases). Plaintiff provides that the state court’s letter was postmarked May 19, 2015, and

that the first cell reassignment was on the morning of May 20, 2015. However, as previously

mentioned, the May 20, 2015, reassignment did not result in any insubordination or infraction. It

was two days later, on May 22, 2015, that Plaintiff refused to enter a double occupancy cell, after

initially choosing to move to that particular housing wing.

       Defendant Zimmerman, who is the only moving defendant implicated in Plaintiff’s

retaliation claim, was the hearing officer that presided over both of Plaintiff’s disciplinary hearings

in the wake of his refusal to be reassigned cells. Plaintiff admits that he violated the cell

reassignment order, therefore undermining his own argument that Zimmerman did not have a

justifiable basis for the disciplinary hearing findings and sanctions. Therefore, on the face of the

complaint, Plaintiff admits there was a reason for him to be sanctioned. Even when taking a

wholistic approach to Plaintiff’s claim, his factual allegations do not support the inference of

causation. See Farrell, 206 F.3d at 280 (quoting Kachmer v. Sungard Data Systems, Inc., 109 F.3d

173, 177 (3d Cir. 1997) (“[‘Temporal proximity’ and ‘circumstantial evidence of a pattern of

antagonism’] are not the exclusive ways to show causation, as the proffered evidence, looked at as

a whole, may suffice to raise the inference.”)). Here, Plaintiff’s naked assertions that Zimmerman



                                                  15
conspired with other prison officials to justify a disciplinary infraction and sanction do not raise

an inference of causation.

        Moreover, Plaintiff does not provide any basis for his allegation that Defendant

Zimmerman was aware of the state court filings because prison mailroom personnel allegedly

opened his mail from the state court postmarked May 19, 2015, or that prison personnel accessed

the state court’s public records. (Id. at 16.) Notwithstanding Plaintiff’s submission that Defendant

Zimmerman became aware of the state court filings after Plaintiff informed her about them at his

disciplinary hearings in late May of 2015, he has not sufficiently alleged how Zimmerman’s

awareness of the state court cases was “a substantial or motivating factor” in the decision to

sanction him given his admission that he failed to comply with the order to move. See Alexander

v. Fritch, 296 F. App’x 867, 874 (3d Cir. 2010) (“[T]he fact that a decision was adverse to a

prisoner is not, without more, evidence of retaliation.”).

        For the foregoing reasons, Plaintiff has failed to state a retaliation claim against Defendant

Zimmerman.

                ii.     Conspiracy

        Plaintiff also claims that Defendant Zimmerman along with unnamed prison employees

conspired to prevent him from filing his lawsuits in state court. Plaintiff’s complaint has not alleged

sufficient facts to state a claim for relief that is “plausible on its face.” Iqbal, 556 U.S. at 678.

        A plaintiff alleging a § 1983 conspiracy, must show “that two or more co-conspirators

reached an agreement for the purpose of depriving constitutional rights under color of State law.”

Stolinski v. Pennypacker, 772 F. Supp. 2d 62, 646 (D.N.J. 2011). As already discussed in the

preceding section, Plaintiff’s filing a lawsuit certainly qualifies as one of those constitutional

rights. Next, Plaintiff must establish “some factual basis to support the existence of the elements



                                                   16
of a conspiracy.” Jutrowski, 904 F.3d at 295. Plaintiff does not provide a single fact that supports

the allegation that Zimmerman specifically agreed with any other state actor or any other individual

to deprive Plaintiff of his opportunity to meet the state court’s filing deadlines. Therefore, Plaintiff

has not alleged a claim of conspiracy as well.

    B. Claims against Defendants in their Official Capacities

        As for Plaintiff’s other remaining claims against the two moving defendants, to the extent

that Plaintiff is suing these defendants for monetary damages in their official capacities, he is not

entitled to monetary relief under such a theory. See Will v. Michigan Dept. of State Police, 491

U.S. 58, 72-73 (1989). However, a court may grant prospective injunctive relief against officials

sued in their official capacities. Id. at 92. Therefore, Petitioner’s request for injunctive relief against

Defendants Hanuschik and Zimmerman in their official capacity will be assessed.

        “To seek injunctive relief, a plaintiff must show that he is under threat of suffering ‘injury

in fact’ that is concrete and particularized; the threat must be actual and imminent, not conjectural

or hypothetical; it must be fairly traceable to the challenged action of the defendant; and it must

be likely that a favorable judicial decision will prevent or redress the injury.” Summers v. Earth

Island Inst., 555 U.S. 488, 493 (2009). “The equitable remedy is unavailable absent a showing of

irreparable injury, a requirement that cannot be met where there is no showing of any real or

immediate threat that the plaintiff will be wronged again.” City of Los Angeles v. Lyons, 461 U.S.

95, 111 (1983).

        First, with respect to Defendant Hanuschik, Plaintiff describes Hanuschik as an “ITI

supervisor” who failed to address Plaintiff’s grievances about the inadequate diet he was forced to

contend with. Plaintiff does not allege any particular personal interaction or correspondence with

Hanuschik. Plaintiff has not pled any facts that trace “the challenged action” to Defendant



                                                    17
Hanuschik. Therefore, Plaintiff’s request for injunctive relief against this Defendant in his official

capacity is denied.

        Next, with respect to Defendant Zimmerman 8, who was the hearing officer that presided

over Plaintiff’s 2015 disciplinary hearings, Plaintiff has not pled facts that demonstrate an “actual

and imminent” threat of suffering from similar actions by this defendant. Irrespective of Plaintiff’s

allegations of retaliation, according to Plaintiff’s complaint, the disciplinary hearings were in

response to isolated incidents where Plaintiff’s admitted refusal to comply with the institution’s

housing assignment spurred the disciplinary hearings and subsequent sanctions. Plaintiff has not

alleged that he will have another encounter with Defendant Zimmerman or that he will be subject

to further disciplinary sanctions, for that matter. See Brown v. Fauver, 819 F.2d 395, 400 (3d Cir.

1987) (“[P]ast exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief.”) Plaintiff has not sufficiently alleged that he is entitled to injunctive

relief against Defendant Zimmerman.

        Therefore, Defendants’ motion to dismiss is granted to the extent that it seeks to dismiss

Plaintiff’s claims against Defendants in their official capacities.

    C. Plaintiff’s Failure to Allege Defendant Hanuschik’s Personal Involvement

        Next, Defendant Hanuschik submits that Plaintiff failed to allege Hanuschik’s personal

involvement in the alleged conduct. (ECF No. 54-1 at 11-12.) Defendant provides that Plaintiff’s

allegations against Hanuschik are “conclusory and devoid of any facts.” (ECF No. 54-1 at 12.)

Defendant Hanuschik also argues that Plaintiff has not alleged any facts that support a supervisory

liability claim. (Id. at 12.)




8
 Plaintiff elaborates in his response that his “claim for relief against Zimmerman is for damages
only.” (ECF No. 59 at 28.)
                                                  18
       A defendant in a civil rights action must have personal involvement in the alleged wrongs

. . . . Personal involvement may be shown through allegations of personal direction or actual

knowledge and acquiescence.” Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1998).

       This Court analyzes supervisory liabilities claims using one of two theories. A supervisor

can be held liable if they “established and maintained a policy or custom which directly caused the

constitutional harm and another under which they can be liable if they participated in violating

plaintiff’s rights, directed others to violate them, or as the persons in charge, had knowledge of

and acquiesced in their subordinates’ violations.” Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir.

2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)). In order to

establish a supervisory liability claim, Plaintiff would have to show that the prison official (1) had

knowledge of the prisoner’s problem, (2) that the official either failed to act or took any ineffectual

action under circumstances indicating that his or her response to the problem was a product of

deliberate indifference, and (3) that a causal connection exists between the official’s response and

the harm. Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989) (holding that evidence was

insufficient to hold Commissioner of Corrections liable for constitutional violations).

       Plaintiff has not specified which theory applies here and has not provided facts that support

liability under either. Plaintiff alleges that Hanuschik supervises the ITI and therefore is aware of

the inadequate dietary provisions provided to those inmates that follow a Kosher diet. He also

alleges that, as supervisor, Hanuschik “is aware of the ITI’s practice of arbitrary and capricious

selection but turns a blind eye to this practice.” (ECF No. 45 at 10.) Therefore, Plaintiff’s theory

of liability appears to be that Hanuschik is liable in so far that he “participated in violating the

plaintiff’s rights, directed others to violate them, or as the person in charge had knowledge of and

acquiesced in his subordinates’ violations.” A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr.,



                                                  19
372 F.3d 572, 586 (3d Cir. 2004). However, Plaintiff does not provide how Hanuschik personally

violated Plaintiff’s rights or directed others to do so.

        Consequently, Plaintiff’s allegations amount to “conclusory” statements that falls short of

a well-pleaded complaint. Iqbal, 556 U.S. at 678-79. Accordingly, Defendant Hanuschik’s motion

to dismiss the individual claims against him is granted to the extent that Plaintiff failed to allege

Hanuschik’s personal involvement.

IV. MOTION TO STRIKE

        On December 3, 2018, Plaintiff filed a Motion to Strike Defendants’ Reply Brief. (ECF

No. 76.) Plaintiff argues that he never received a copy of the Defendant’s June 11, 2018, filing.

Defendants submit in their Response to the Motion to Strike that they sent a copy to Plaintiff via

regular mail on June 11, 2018, as indicated in their certificate of service. (ECF No. 77.)

Defendant’s certificate of service indicates that a copy was mailed to Plaintiff on June 11, 2018.

(ECF No. 63-1.) Additionally, Defendants submit that they mailed Plaintiff an additional copy of

the Reply Brief in the wake of Plaintiff’s Motion to Strike. (ECF No. 77.) Accordingly, Plaintiff’s

Motion to Strike is DENIED. 9

V. CONCLUSION

        Accordingly, Defendants’ Motion to Dismiss (ECF No. 54) is GRANTED. 10 An

appropriate order will follow.

Dated: January 31, 2019                                    /s/ Brian R. Martinotti
                                                           HON. BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE


9
 In any event, Defendant’s two-page Reply Brief did not include any new arguments that would
have warranted a sur-reply from Plaintiff. See L.Civ.R. 7.1(d)(6) (“No sur-replies are permitted
without permission of the Judge or Magistrate Judge to whom the case is assigned.”).
10
   In light of the existence of unresolved claims against unserved defendants, the Court will not
close the matter at this time.
                                                  20
